
	
		I
		111th CONGRESS
		1st Session
		H. R. 753
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Bishop of New
			 York (for himself and Mr.
			 LoBiondo) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  ensure that publicly owned treatment works monitor for and report sewer
		  overflows, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sewage Overflow Community
			 Right-to-Know Act.
		2.DefinitionsSection 502 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
			
				(26)Treatment
				worksThe term
				treatment works has the meaning given that term in section
				212.
				. 
		3.Monitoring,
			 reporting, and public notification of sewer overflowsSection 402 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342) is amended by adding at the end the
			 following:
			
				(r)Sewer Overflow
				Monitoring, Reporting, and Notifications
					(1)General
				requirementsAfter the last day of the 180-day period beginning
				on the date on which regulations are issued under paragraph (4), a permit
				issued, renewed, or modified under this section by the Administrator or the
				State, as the case may be, for a publicly owned treatment works shall require,
				at a minimum, beginning on the date of the issuance, modification, or renewal,
				that the owner or operator of the treatment works—
						(A)institute and
				utilize a feasible methodology, technology, or management program for
				monitoring sewer overflows to alert the owner or operator to the occurrence of
				a sewer overflow in a timely manner;
						(B)in the case of a
				sewer overflow that has the potential to affect human health, notify the public
				of the overflow as soon as practicable but not later than 24 hours after the
				time the owner or operator knows of the overflow;
						(C)in the case of a sewer overflow that may
				imminently and substantially endanger human health, notify public health
				authorities and other affected entities, such as public water systems, of the
				overflow immediately after the owner or operator knows of the overflow;
						(D)report each sewer overflow on its discharge
				monitoring report to the Administrator or the State, as the case may be, by
				describing—
							(i)the magnitude,
				duration, and suspected cause of the overflow;
							(ii)the steps taken
				or planned to reduce, eliminate, or prevent recurrence of the overflow;
				and
							(iii)the steps taken
				or planned to mitigate the impact of the overflow; and
							(E)annually report to the Administrator or the
				State, as the case may be, the total number of sewer overflows in a calendar
				year, including—
							(i)the details of how
				much wastewater was released per incident;
							(ii)the duration of
				each sewer overflow;
							(iii)the location of
				the overflow and any potentially affected receiving waters;
							(iv)the responses
				taken to clean up the overflow; and
							(v)the actions taken
				to mitigate impacts and avoid further sewer overflows at the site.
							(2)Exceptions
						(A)Notification
				requirementsThe notification requirements of paragraphs (1)(B)
				and (1)(C) shall not apply to a sewer overflow that is a wastewater backup into
				a single-family residence.
						(B)Reporting
				requirementsThe reporting requirements of paragraphs (1)(D) and
				(1)(E) shall not apply to a sewer overflow that is a release of wastewater that
				occurs in the course of maintenance of the treatment works, is managed
				consistently with the treatment works’ best management practices, and is
				intended to prevent sewer overflows.
						(3)Report to
				EPAEach State shall provide to the Administrator annually a
				summary of sewer overflows that occurred in the State.
					(4)Rulemaking by
				EPANot later than one year after the date of enactment of this
				subsection, the Administrator, after providing notice and an opportunity for
				public comment, shall issue regulations to implement this subsection, including
				regulations to—
						(A)establish a set of
				criteria to guide the owner or operator of a publicly owned treatment works
				in—
							(i)assessing whether
				a sewer overflow has the potential to affect human health or may imminently and
				substantially endanger human health; and
							(ii)developing
				communication measures that are sufficient to give notice under paragraphs
				(1)(B) and (1)(C); and
							(B)define the terms
				feasible and timely as such terms apply to
				paragraph (1)(A), including site specific conditions.
						(5)Approval of
				State notification programs
						(A)Requests for
				approval
							(i)In
				generalAfter the date of issuance of regulations under paragraph
				(4), a State may submit to the Administrator evidence that the State has in
				place a legally enforceable notification program that is substantially
				equivalent to or exceeds the requirements of paragraphs (1)(B) and
				(1)(C).
							(ii)Program review
				and authorizationIf the evidence submitted by a State under
				clause (i) shows the notification program of the State to be substantially
				equivalent to or exceeds the requirements of paragraphs (1)(B) and (1)(C), the
				Administrator shall authorize the State to carry out such program instead of
				the requirements of paragraphs (1)(B) and (1)(C).
							(iii)Factors for
				determining substantial equivalencyIn carrying out a review of a
				State notification program under clause (ii), the Administrator shall take into
				account the scope of sewer overflows for which notification is required, the
				length of time during which notification must be made, the scope of persons who
				must be notified of sewer overflows, the scope of enforcement activities
				ensuring that notifications of sewer overflows are made, and such other factors
				as the Administrator considers appropriate.
							(B)Review
				periodIf a State submits
				evidence with respect to a notification program under subparagraph (A)(i) on or
				before the last day of the 30-day period beginning on the date of issuance of
				regulations under paragraph (4), the requirements of paragraphs (1)(B) and
				(1)(C) shall not begin to apply to a publicly owned treatment works located in
				the State until the date on which the Administrator completes a review of the
				notification program under subparagraph (A)(ii).
						(C)Withdrawal of
				authorizationIf the Administrator, after conducting a public
				hearing, determines that a State is not administering and enforcing a State
				notification program authorized under subparagraph (A)(ii) in accordance with
				the requirements of this paragraph, the Administrator shall so notify the State
				and, if appropriate corrective action is not taken within a reasonable time,
				not to exceed 90 days, the Administrator shall withdraw authorization of such
				program and enforce the requirements of paragraphs (1)(B) and (1)(C) with
				respect to the State.
						(6)Special rules
				concerning application of notification requirementsAfter the
				last day of the 30-day period beginning on the date of issuance of regulations
				under paragraph (4), the requirements of paragraphs (1)(B) and (1)(C)
				shall—
						(A)apply to the owner
				or operator of a publicly owned treatment works and be subject to enforcement
				under section 309, and
						(B)supersede any notification requirements
				contained in a permit issued under this section for the treatment works to the
				extent that the notification requirements are less stringent than the
				notification requirements of paragraphs (1)(B) and (1)(C),
						until such
				date as a permit is issued, renewed, or modified under this section for the
				treatment works in accordance with paragraph (1).(7)DefinitionsIn this subsection, the following
				definitions apply:
						(A)Sanitary sewer
				overflowThe term sanitary sewer overflow means an
				overflow, spill, release, or diversion of wastewater from a sanitary sewer
				system. Such term does not include municipal combined sewer overflows or other
				discharges from the combined portion of a municipal combined storm and sanitary
				sewer system and does not include wastewater backups into buildings caused by a
				blockage or other malfunction of a building lateral that is privately owned.
				Such term includes overflows or releases of wastewater that reach waters of the
				United States, overflows or releases of wastewater in the United States that do
				not reach waters of the United States, and wastewater backups into buildings
				that are caused by blockages or flow conditions in a sanitary sewer other than
				a building lateral.
						(B)Sewer
				overflowThe term
				sewer overflow means a sanitary sewer overflow or a municipal
				combined sewer overflow.
						(C)Single-family
				residenceThe term
				single-family residence means an individual dwelling unit,
				including an apartment, condominium, house, or dormitory. Such term does not
				include the common areas of a multi-dwelling
				structure.
						.
		4.Eligibility for
			 assistance
			(a)Purpose of State
			 Revolving FundSection 601(a)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1381(a)) is
			 amended—
				(1)by striking
			 and the first place it appears; and
				(2)by inserting after
			 section 320 the following: , and (4) for the
			 implementation of requirements to monitor for sewer overflows under section
			 402.
				(b)Water Pollution
			 Control Revolving Loan FundsSection 603(c) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1383(c)) is amended—
				(1)by striking
			 and the first place it appears; and
				(2)by inserting after
			 section 320 of this Act the following: , and (4) for the
			 implementation of requirements to monitor for sewer overflows under section
			 402.
				
